Exhibit THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED, EXCEPT UPON SUCH REGISTRATION OR UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED FOR SUCH SALE OR TRANSFER. SUBORDINATED PROMISSORY NOTE $3,000,000.00 February 10, 2009 BOOTS & COOTS SERVICES, LLC, a Texas limited liability company ("Maker"), for value received, hereby promises to pay to the order of JOHN W. WRIGHT, his successors and permitted assigns ("Payee"), the principal sum of THREE MILLION AND NO/100 DOLLARS ($3,000,000.00) or such lesser amount as shall equal the unpaid aggregate balance of this Subordinated Promissory Note (this "Note"), in lawful money of the United States of America and in immediately available funds, on the date set forth herein, and to pay interest on the unpaid principal balance of this Note outstanding from time to time, on the dates set forth herein at the Payee's address set forth in Section 4.4, in immediately available funds, for the period commencing on the date hereof until this Note shall be paid in full, all in accordance with the terms of this Note. 1.
